       Case 1:19-cv-00275-JB-CG Document 27 Filed 01/16/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW MEXICO

THOMAS R. RODELLA,                       §
        Movant                           §
   v.                                    §     Docket No. 1:19-cv-00275-JB-CG
                                         §
UNITED STATES OF AMERICA,                §
         Respondent                      §

            _______________________________________________

    MOTION TO WITHDRAW AND SUBSTITUTE LOCAL COUNSEL
         _______________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Thomas R. Rodella, and files this Motion to Withdraw and

Substitute Counsel. Mr. Rodella requests that Paul D. Mannick be allowed to

withdraw as local counsel of record for Thomas Rodella in the above-captioned case,

that he be removed from the electronic service list in this case. Mr. Rodella requests

that Charles W. Aldrete of the firm Clouthier Law, PLLC, 10210 Grogans Mill Rd.,

Suite 330, The Woodlands, Texas 77380, be substituted as local counsel for Thomas

R. Rodella. Mr. Aldrete is in good standing with his license in the Federal District

Court of New Mexico. This withdrawal and substitution of counsel has been agreed

to by Mr. Rodella and is not sought for the purposes of delay.

      Thomas R. Rodella respectfully requests that the Court grant this Motion to

Withdraw and Substitute Counsel.
       Case 1:19-cv-00275-JB-CG Document 27 Filed 01/16/20 Page 2 of 3



      January 16, 2020

                                         Respectfully submitted,

                                         Clouthier Law, PLLC

                                         /s/ Charles W. Aldrete
                                         Charles R. Aldrete
                                         10210 Grogans Mill Rd., Suite 330
                                         The Woodlands, Texas 77380
                                         Phone: (832) 859-1142
                                         Fax: (832) 514-6215
                                         will@clouthierlaw.com


                                         /s/ Paul D. Mannick
                                         Paul D. Mannick
                                         17 Lizard Lane
                                         Santa Fe, New Mexico 87508
                                         Phone: (505) 988-1067
                                         Fax: (505) 988-1602
                                         paul@mannicklaw.com



                          CERTIFICATE OF SERVICE

      I hereby certify that on January 16, 2020, a true and correct copy of the

foregoing Motion was filed electronically using the Court’s CM/ECF system, which

will give notice of the filing to all counsel of record.



                                         /s/ Charles W. Aldrete
                                         Charles W. Aldrete
       Case 1:19-cv-00275-JB-CG Document 27 Filed 01/16/20 Page 3 of 3



                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW MEXICO

THOMAS R. RODELLA,                      §
        Movant                          §
   v.                                   §       Docket No. 1:19-cv-00275-JB-CG
                                        §
UNITED STATES OF AMERICA,               §
         Respondent                     §


                                    ORDER

      The Court, after consideration, finds that this Motion to Withdraw and

Substitute Counsel should be granted.

      It is ORDERED that Movant Thomas R. Rodella’s Motion to Substitute

Counsel is granted, Paul D. Manick has been removed as the local counsel for Mr.

Rodella, and Charles W. Aldrete has been substituted as local counsel for movant.


      Signed on                             , 2020




                                              JUDGE PRESIDING
